 1

 2

 3
                                       UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6
      CRYSTAL NICHOLE CORWIN,                                  CASE NUMBER: 1:20-cv-00394-GSA
 7
                          Plaintiff,
 8                                                             ORDER TO SHOW CAUSE
              v.                                               REGARDING CONFIDENTIAL
 9                                                             RESPONSE LETTER BRIEF
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                          Defendant.
12

13
            Pursuant to the scheduling order (Doc. 5), Plaintiff’s confidential letter brief (CLB) was due
14
     within 30 days of the filing of the administrative record. The administrative record was filed and
15
     electronically served on March 10, making the CLB deadline April 9. The parties stipulated to
16
     extend Plaintiff’s service deadline. Doc. 15.
17
            Although the Court approved the extension and extended all other deadlines accordingly
18
     (including Defendant’s response CLB deadline), the order was not docketed until April 12 by which
19
     time Plaintiff had already served the CLB pursuant to the original deadline of April 9. Thus, there
20
     was no basis for an extension of Defendant’s deadline to serve a response CLB, which was due 35
21
     days thereafter (May 14).
22
            Accordingly, within 10 days of the entry of this order, Defendant is directed to show cause
23
     why the response CLB was not served. Alternatively, Defendant may serve his response CLB and
24
     file a proof of service within 10 days of the entry of this order.
25

26   IT IS SO ORDERED.
27      Dated:     May 27, 2021                               /s/ Gary S. Austin
28                                                     UNITED STATES MAGISTRATE JUDGE
                                                        1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
